Merwin, J.
This action is brought to set aside, as fraudulent and void as to creditors, a general assignment made by the defendants, Herrick and Ayers, to the defendant Sisson. The claim of the plaintiff is that the assignment is void, by reason of its failure to specify the kind of business carried on by the debtors and their place of business, as required by § 2 of chap. 466 of the Laws of 1877, as amended by chap. 294 of 1888.
The same question as to the same assignment was passed upon by this court in Taggart v. Sisson, 29 N. Y. State Rep., 424, adversely to the plaintiff’s position. Following that case, the judgment here must be affirmed.
It is also claimed by the defendant that the plaintiff, as receiver ajipointed in proceedings supplementary to execution, cannot maintain this action. This point was not passed upon by the trial court, and it is not necessary to decide it here.
Judgment affirmed, with costs.
Hardin, P. J., and Martin, J., concur.